Citation Nr: 1712719	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  13-20 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include paranoid schizophrenia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from August 1980 to November 1999.  For VA purposes, he received an honorable discharge for the period of August 12, 1980 to January 14, 1990, and a dishonorable discharge for the period of January 15, 1990 to November 19, 1999. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Board further denied the Veteran's claim in June 2015.  However, the United States Court of Appeals for Veterans Claims (Court) vacated this portion of the Board's decision in October 2016, and remanded the matter for additional development.  This issue has since been returned to the Board for further adjudication.

Also in its June 2015 decision, the Board remanded the matters of entitlement to service connection for right ear hearing loss and for a gastrointestinal disability, claimed as acid reflux.  Jurisdiction of these matters currently remains with the RO, as additional development must be undertaken with respect to the Board's June 2015 directives.  

The Board notes that the Veteran initially filed a claim to establish service connection for paranoid schizophrenia.  However, the Court has held that the scope of a claim includes any disability that may reasonably be encompassed by a veteran's description of the claim; reported symptoms; and additional information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  In light of this determination and the evidence of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, and the issue has been re-characterized as stated on the title page.

The issue of entitlement to service connection for tinnitus was raised by the record in a March 2014 supplemental claim, and was previously referred by the Board in June 2015.  However, this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to service connection for an acquired psychiatric disability.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of this claim.  

As noted above, the Court remanded this matter to the Board in October 2016.  At that time, the Court found that the Board did not provide adequate reasons or bases in its June 2015 decision to support its contention that service connection was not warranted in this case.  Specifically, the Court articulated that significant evidence of record, including several lay statements from the Veteran and a February 1989 service treatment record (STR) containing an impression of anxiety, obligated VA to obtain a medical opinion prior to adjudicating the Veteran's claim.  See 38 U.S.C.A. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c) (2016).  

Generally, a VA medical examination is required for a service connection claim only when there is: (1) Competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the third factor, the Court has held that this element establishes a low threshold and requires only that the evidence indicates that there may be a nexus between the current disability or symptoms and a veteran's service.  Such relevant evidence includes, but is not limited to, medical evidence suggesting a nexus but which is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 79. 

A veteran is not entitled to a VA examination based solely upon his own conclusory statements indicating a relationship between an in-service illness or injury and a present disability.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  Instead, the record must contain some other factual basis supporting the veteran's statements.  Id. at 1278; see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010). 

In this regard, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has addressed the appropriate standard to be applied in determining whether an examination is warranted.  Specifically, while there must be competent evidence of a current disability, medically competent evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  However, a conclusory generalized lay statement suggesting a nexus between a current disability and service does not meet this standard, as this would result in medical examinations being routinely and virtually automatically provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  There must also be evidence establishing that an event, injury, or disease occurred during service.  Id.

In light of the above, the Board finds that a VA examination is warranted in this case.  The competent evidence of record, including STRs and treatment records spanning the Veteran's incarceration at Fort Leavenworth, indicates that the Veteran has been diagnosed with paranoid schizophrenia.  Further, as noted by the Court, the Veteran has provided several lay statements indicating that his psychiatric symptoms were aggravated by his military service.  Said testimony is seemingly buttressed by the additional evidence of record, including a February 1989 STR containing an impression of anxiety.  However, there is no competent medical opinion of record addressing the possible causal nexus between the Veteran's military service and his current psychiatric disability.  Accordingly, the Board finds that a remand is now warranted such that an etiological opinion may be obtained.   

Said remand provides an additional opportunity for the Board to solicit records relevant to the Veteran's claim.  First, the Board notes the Veteran's contention that a preexisting psychiatric disability was aggravated by military service.  As such, the Board should contact the Veteran to ascertain whether any private treatment records exist prior to his military service that may speak to a psychiatric diagnosis.  Additionally, the claims file currently contains Leavenworth treatment records through November 2010.  As such, the RO is instructed to obtain any VA or private treatment records that may exist since that time.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  As the Veteran to identify any private treatment records speaking to a psychiatric diagnosis prior to his military service, and to identify any private or VA medical treatment he has received for his psychiatric disability since November 2010.  The RO should then take appropriate steps to obtain copies of any records identified by the Veteran that are not currently of record.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Thereafter, schedule the Veteran for a VA examination to assess the etiology of his claimed psychiatric disability.  After assessing the current nature of any existing psychiatric disability, the examiner should offer an opinion as to whether it is clear and unmistakable (obvious and manifest) that the disability existed prior to service.  The examiner must provide a complete rationale for any opinion offered.

If the examiner finds that the Veteran's psychiatric disability clearly and unmistakably existed prior to service, then the examiner is requested to offer an opinion as to whether it is clear and unmistakable (obvious and manifest) that the pre-existing psychiatric disability was not aggravated by service spanning August 12, 1980 to January 14, 1990.  In other words, is it clear and unmistakable that any worsening of the psychiatric disability was due to the natural progression of the disability?

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

If the examiner finds that a psychiatric disability did not clearly and unmistakably exist prior to service, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's psychiatric disability began in service, was caused by service, or is otherwise related to service spanning August 12, 1980 to January 14, 1990.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The claims file must be made available to and reviewed by the examiner, and the examiner should clearly indicate that such file review has been undertaken.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A complete rationale should be provided for any opinion or conclusion expressed.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Readjudicate the Veteran's claim for entitlement to service connection for an acquired psychiatric disability.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and afford the Veteran and his attorney an appropriate opportunity to respond.  The case should then be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






